         19-01255-jlg     Doc 5    Filed 11/08/19 Entered 11/08/19 08:10:18    Blank Notice
                                          (wysiwyg) Pg 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF NEW YORK
                                             One Bowling Green
                                          New York, NY 10004−1408


IN RE: Diggs v. DITECH FINANCIAL LLC                  CASE NO.: 19−01255−jlg

Social Security/Taxpayer ID/Employer ID/Other Nos.:   CHAPTER: 0




                                  NOTICE TO INTERESTED PARTY



Please Contact Chambers regarding your case.

Willie Rodriguez
Courtroom Deputy to Honorable James L. Garrity, Jr.
212−284−4097



Dated: November 8, 2019                                 Vito Genna
                                                        Clerk of the Court
